Citation Nr: 0004817	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  94-46 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to payment of a subsistence allowance under 
Chapter 31 for the period from July 1992 to October 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from January 1956 to March 
1964.

This appeal arises from a September 1994 determination of the 
Vocational Rehabilitation and Counseling Officer of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

The veteran's delimiting date for vocational rehabilitation 
training under the provisions of Chapter 31 was March 1, 
1987.


CONCLUSION OF LAW

The requirements for payment of a subsistence allowance under 
Chapter 31 for the period from July 1992 to October 1992 are 
not met.  38 U.S.C.A. §§ 3108, 3680 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he should be paid a subsistence 
allowance for the time he was enrolled in college course work 
in the Fall of 1992.  The veteran essentially asserts that 
because VA awarded some Chapter 31 benefits for the Fall of 
1992, he should be entitled to the subsistence allowance as 
well.

Subsequent to meeting with VA vocational rehabilitation 
personnel in June 1992, the veteran enrolled in Phillips 
Junior College in Springfield, Missouri, for a term beginning 
in July 1992.  In September 1992, the veteran was informed by 
VA that his eligibility for Chapter 31 vocational 
rehabilitation benefits for the Fall 1992 term had been based 
on an incorrect eligibility termination date.  He was allowed 
to complete the term (his tuition was paid by VA and he 
finished in October 1992) but was advised that no further 
Chapter 31 funds would be forthcoming for additional study.

In September 1994 the veteran was informed that his 
eligibility period for vocational rehabilitation benefits 
ended on March 1, 1987.  He was also informed that he did not 
qualify for an extension of his eligibility benefits.

As noted in an April 1999 report of contact and October 1999 
and February 2000 statements from the veteran's 
representative, the veteran is only appealing the fact that 
he did not receive a subsistence allowance for the period he 
was enrolled in Philips Junior College in the Fall of 1992.  
The veteran essentially asserts that because VA paid his 
tuition for the Fall of 1992, he should be entitled to the 
subsistence allowance as well.

The rules regarding the award of subsistence allowances for 
participation in vocational rehabilitation training for 
veterans with service-connected disabilities are contained in 
38 U.S.C.A. § 3108 (West 1991).  Payment of educational 
assistance or subsistence allowances are made to eligible 
veterans pursuing a program of education or training, and 
such payments shall be paid only for the period of such 
veteran's enrollment in such program.  38 U.S.C.A. § 3680 
(West 1991).

A review of the file reveals that any Chapter 31 benefits 
awarded and provided to the veteran in the Fall of 1992 for 
study at Phillips Junior College were made by virtue of an 
administrative error.  The veteran does not argue that the 
delimiting date was incorrect.  As noted earlier, the veteran 
essentially asserts that because VA awarded some Chapter 31 
benefits (tuition) for the Fall of 1992, he should be 
entitled to the subsistence allowance as well.  However, the 
fact that the veteran was incorrectly awarded benefits does 
not establish a legal basis for entitlement to other VA 
benefits.  Government benefits must be authorized by statute, 
and erroneous actions by a government employee do not serve 
to otherwise establish entitlement.  See generally McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (citing OPM v. Richmond, 496 
U.S. 414, 424 (1990).  Accordingly, as the veteran's 
eligibility period for vocational rehabilitation benefits 
under Chapter 31 ended in March 1987, the veteran is not 
entitled to payment of a subsistence allowance under Chapter 
31 for the period from July 1992 to October 1992.

In a statement received in January 1994, the veteran 
indicated that VA personnel had informed him that he was 
eligible for the subsistence allowance.  Assuming for the 
sake of argument that the veteran was incorrectly advised by 
VA employees regarding his eligibility for the subsistence 
allowance, the Board is nevertheless not authorized to award 
payment of benefits where statutory requirements for such 
benefits were not met.  See Harvey v. Brown, 6 Vet. App. 416, 
424 (1994).  It is regrettable if the veteran may have 
received inaccurate advice regarding his eligibility for the 
subsistence allowance, but this would not create any legal 
right to benefits where such benefits are otherwise precluded 
by law.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995).

The Board acknowledges and is sympathetic to the arguments 
advanced by the veteran, especially in light of his honorable 
service; however, the legal criteria governing service 
eligibility requirements for Chapter 31 benefits, including 
the subsistence allowance, are clear and specific.  The Board 
is not free to deviate from the law as passed by the 
Congress.  Based on the foregoing, the Board finds that there 
is simply no legal basis to find the veteran eligible for the 
subsistence allowance (for a term of study in the Fall of 
1992) under Chapter 31.  As the disposition of this claim is 
based on the law, and not on the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 

